Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 496311
Notice to Applicant
Claims 1- 20 have been examined in this application. This communication is the first action on the merits. Information Disclosure Statement (IDS) filed 5/28/2019 has been acknowledged. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-9 are directed to a system for ordering flight crew tasks, Claim 10-19 are directed to a method for ordering flight crew tasks and Claim 20 is directed to an article of manufacture for ordering flight crew tasks.
Claim 1 recites a system for ordering flight crew tasks, Claim 10 recites a method for ordering flight crew tasks and Claim 20 recites an article of manufacture for ordering flight crew tasks, which include retrieving a current ordering of flight crew tasks across a flight profile and task context data; retrieving current flight data including: targets and constraints, progress and state of each required checklist, airspace dynamics information, environmental conditions, the time of day and year, and aircraft state information which includes the current automation and configuration state; retrieving 
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “system”, “processor”, “programming instructions”, and “computer readable media” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “system”, “processor”, “programming instructions”, and “computer readable media”    is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to retrieving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-9 and 11-19 recite the additional elements of the task con text data comprises task priorities, serial dependencies between the tasks, and estimated times needed to complete tasks; the current ordering of flight crew tasks and task context data are retrieved from a flight operational model (FOM), wherein the FOM comprises a static model for use during flight that is configured to be refined between use by applying machine learning techniques and a filtered dataset, wherein the filtered dataset is filtered for a specific aircraft type and destination airport; the airborne vehicle operator preferences comprises operational priority and pilot workload heuristics and rules; assess flight crew workload along the flight profile; determine flight crew task performance capacity at a plurality of points along the flight profile; and predict a task saturated period when the flight crew workload is projected to exceed the flight crew task performance capacity; determine the expected timing of procedures from an aircraft performance model (APM), that comprises a static model for use during flight that is configured to be refined between use by applying machine learning techniques; .Regarding Claims 3, 6-7, 11, 14, 16 and 19 and the additional element of “machine learning” - the machine learning is solely 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-7, 11, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the phrase "between use" in claims 3, 6-7, 11, 14 and 16 is unclear which renders the claim indefinite.  The claim language "refined between use" can be interpreted in multiple ways, and therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The scope of refining the model is unclear as it could mean the model is refined “between flights”, or the model is refined “when the model is not being used”, etc.  Further it is unclear if the flight operation model (FOM) comprises the static model and the filtered dataset or if the refinement 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10,13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al. , US Publication No. 20190112050 A1, [hereinafter Ibrahim], in view of Sane et al. , US Publication No. 20170336789 A1, [hereinafter Sane].
Regarding Claim 1, 
Ibrahim teaches
A system for ordering flight crew tasks during flight of an airborne vehicle, the system comprising one or more processors configured by programming instructions encoded on non-transient computer readable media, the system configured to: retrieve a current ordering of a plurality of flight crew tasks across a flight profile and task context data (Ibrahim- Par.4-“Under conventional systems, flight attendants may travel to an attendant panel and navigate touch screen menus to set various parameters. However, this approach has certain drawbacks, including the serialization of tasks, the time it takes to navigate the menus of the attendant panel, and the difficulties of considering a variety of circumstances to evaluate which tasks are to be performed and/or in what order tasks are to be performed.”; Par. 23-“In various embodiments the artificial intelligence processing unit 110 includes processing circuitry configured to perform one or more tasks, functions, or steps discussed herein. It may be noted that “processing unit” as used herein is not intended to necessarily be limited to a single processor or computer.”; Par.25-“ Further still, the artificial intelligence processing unit 110 in various embodiments is configured to prioritize a series of tasks, and to direct the end effector 150 to perform the prioritized series of tasks. The tasks, as one example, may be prioritized based on an urgency level or other predetermined hierarchy. As another example, the tasks may be prioritized based on requestor status (e.g., a command or request from a flight crew member may be performed preferentially with respect to a request from a passenger); Par. 8-“ Certain embodiments of the present disclosure provide a tangible and non-transitory computer-readable medium having instructions stored thereon.”); 
retrieve current flight data including: targets and constraints, progress and state of each required checklist, airspace dynamics information, environmental conditions, the time of day and year, and aircraft state information which includes the current automation and configuration state(Ibrahim- Par. 7-“Certain embodiments of the present disclosure provide a method that includes receiving, via a sensor interface coupling an artificial intelligence processing unit with at least one sensor, environmental information regarding a cabin of an aircraft.”; Par. 16- various embodiments employ passenger assistant systems that can learn or be trained (e.g., on an ongoing basis) based on historical or previous information correlating inputs (e.g., commands or requests) with desired or preferred outputs (e.g., control actions). [targets/constraints] Par. 19-“Various embodiments provide an architectural suite of components coupled to an intelligent (e.g., artificially intelligent) entity that receives stimulus (e.g., voice commands, sensor states, and/or flight phase), makes decisions (e.g., based on pattern recognition and statistical recommendations from a number of possible outcomes), and takes action (e.g., by altering states of one or more end effectors for features and/or functions). Various embodiments utilize an architectural suite of components and a computing platform with sufficient processing to host an artificially intelligent application, a human user interface (e.g., a microphone and speakers for voice-activated interaction, a touch screen for tactile interaction), sensors to gather information on conditions, and end effectors controlled by the computing platform.”; Par.26- 28-“The sensor interface 120 couples the artificial intelligence processing unit 110 with at least one sensor (e.g., sensor 122 in the illustrated embodiment) that is configured to provide environmental information regarding the cabin 102 of the aircraft 104. Generally, the sensor 122 is configured to detect, measure, or collect information corresponding to a condition of the cabin 102 (and/or aircraft in which the cabin is disposed). For example, the sensor 122 may be configured to sense one or more of light, temperature, or other ambient condition. For example, the sensor 122 may include a light meter, a thermometer, or a pressure sensor. …The sensor 122 in various embodiments may also provide airplane data, such as estimated time of arrival, flight status (such as whether plane is at cruising altitude, ascending, descending, engaged in takeoff or landing, within a threshold time of takeoff or landing, or on runway). The artificial intelligence processing unit 110 may use information from the sensor interface 120 to initiate an action (e.g., if light or temperature exceed a threshold or deviate from a preferred or desired range) and/or modify a request (e.g., if a light level is at or near a maximum and a request for increasing light level is received, the request may be denied or modified by increasing the light level an amount less than that requested) … “the flight crew interface 130 may include a touchscreen configured to receive tactile input from a crew member and to provide a display to the crew member.”; Par. 38-“ The artificial intelligence assistant 214 also receives input from sensors 220. The sensors 220 generally provide detected, measured, or otherwise acquired information regarding a condition or state of the cabin, aircraft, and/or flight. The sensors 220 in the depicted example include light sensor 222 (providing information regarding lighting of the cabin), temperature sensor 224 (providing information regarding temperature of the cabin), and airplane data interface 226 (providing information regarding operation of the aircraft, condition of the aircraft, flight status, or the like)”;
Ibrahim teaches flight data and flight crew task analysis and the feature is expounded upon by Sane:
 retrieve airborne vehicle operator preferences (Sane Par. 4-“Pilots of modern rotary aircraft have many flight duties, including flying, navigation, communications, etc. Due to the growing complexity of rotary aircraft, the number of duties and the level of concentration consequently required by the pilot can be demanding. Especially during contingent situations, such as during poor weather conditions or when a threat appears to the aircraft, the workload or concentration level of the pilot can be taxed to a point that the pilot makes otherwise avoidable flight errors that may otherwise result in reduced efficiency of flight. At least for such situations, there is a need for a flight system that can aid the pilot in flying the aircraft by taking on certain flight tasks from the pilot.”;Par.24-25-“ FIG. 3 shows a hierarchical display 300 for a library of functions employed in maintaining a safe flight for an aircraft. As an example, the overall flight goal (“Maintain safe flight”) is stated on a top row of the hierarchy. Various priorities and values that go into achieving the goal of maintaining of the safe flight are shown in the second row from the top of the hierarchy. Exemplary priorities and values include aviation 302, navigation 304, communications 306, perception and orientation 308, deciding on a course of action 310 and execution of the flight plan 312. The third row from the top includes a generalized list of functions that are performed in order to complete the priorities in the second row. The generalized list of functions can be used in any combination with respect to the priorities listed on the second row. For example, aviation 302 and navigation 304 priorities can both use the function of managing trajectory 314 from the third row. The generalized functions of the third row are further decomposed into temporal functions in the fourth row, and the temporal functions are further decomposed into temporal actions in the fifth row. Each temporal action of the fifth row can be decomposed into a task workload or a number of tasks that are to be performed in order to complete the temporal action. These tasks can be allocated between the flight-assist agent 208 and the flight crew 210 as decided by the vehicle autonomy management system 206. The vehicle autonomy management system 206 includes a library of missions and associated mission decompositions to accomplish them in nominal as well as contingent situations.); 

analyze the retrieved current ordering of flight crew tasks and task context data, current flight data, and operator preferences to predict a flight crew task saturation period (Sane Par. 27-“FIG. 6 shows a flowchart 600 of a method or process executed by the vehicle autonomy management system 206 in evaluating a level of performance of the flight crew and/or determining how well the flight crew 210 performs an allotted task. In box 602, the vehicle autonomy management system 206 receives images and/or data from the performance sensors 204 concerning the flight crew's activity. In box 604, the vehicle autonomy management system 206 detects and tracks the flight crew's activity using the data obtained from the performance sensors 204. In box 606, the vehicle autonomy management system 206 determines a flight crew's intentions from the tracked activity by running the activity through an Intent Inference Engine. The Intent Inference Engine runs task workload models on the tracked activity to determine and compare which task(s) the flight crew is performing or executing within the context of the mission goal and available information about current operational conditions. In box 608, the vehicle autonomy management system 206 determines whether the flight crew's intentions are aligned with or compatible with the estimated workload for the required flight plan or the current operation. When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”); 
and re-order the current ordering of the plurality of flight crew tasks to reduce the occurrence of task saturation periods. (Sane- Par. 27-“FIG. 6 shows a flowchart 600 of a method or process executed by the vehicle autonomy management system 206 in evaluating a level of performance of the flight crew and/or determining how well the flight crew 210 performs an allotted task. In box 602, the vehicle autonomy management system 206 receives images and/or data from the performance sensors 204 concerning the flight crew's activity. In box 604, the vehicle autonomy management system 206 detects and tracks the flight crew's activity using the data obtained from the performance sensors 204. In box 606, the vehicle autonomy management system 206 determines a flight crew's intentions from the tracked activity by running the activity through an Intent Inference Engine. The Intent Inference Engine runs task workload models on the tracked activity to determine and compare which task(s) the flight crew is performing or executing within the context of the mission goal and available information about current operational conditions. In box 608, the vehicle autonomy management system 206 determines whether the flight crew's intentions are aligned with or compatible with the estimated workload for the required flight plan or the current operation. When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”);
Ibrahim and Sane are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim, as taught by Sane, by additional flight crew task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim with the motivation of dynamically 
Regarding Claim 5 and Claim 13, Ibrahim in view of Sane teach the system of claim 1… and the method of claim 10…  Ibrahim teaches flight crew performance analysis and the feature is expounded upon by Sane:
assess flight crew workload along the flight profile (Sane Par. 25-“FIG. 4 shows a temporal display 400 of flight operations for an illustrative flight plan. Flight time is shown along the x-axis, while workload is shown along the y-axis. The workload indicates a level of difficulty or a level of concentration required by the flight crew in order to perform the particular operation. Workload tends to vary from operation to operation. Various operations that occur during the flight are labelled at the appropriate temporal location at which they occur. At the beginning of the flight, operations such as “before-takeoff check” and “initiating takeoff” require relatively low levels of concentration from the flight crew. After takeoff, operations such as “hovering,” “establishing a climb” and “establishing a level flight” require considerably higher levels of concentration. During flight, various operations such as “computing fuel burn rate,” “maintaining level flight” and “adjusting flight parameters” require relatively low levels of concentration.”; 
determine flight crew task performance capacity at a plurality of points along the flight profile (Sane Par. 21-“The aircraft 10 also includes flight crew workload performance sensors 204 for measuring various data with respect to a pilot's or flight crew's performance related to assigned or allocated flight tasks. In various embodiments, the performance sensors 204 include cameras that track and observe pilot/flight crew actions, biometric sensors that measure pilot's or crew member's vital statistics, eye and voice tracking systems that measure pilot or crew member attention status, and electrical sensors that detect electrical signals generated by pilot/flight crew input, such as a movement of a control device, flipping of a switch, movement of a lever, etc. The cameras and electrical sensors can be used to observe or monitor a pilot's or flight crew's actions.”); 
and predict a task saturated period when the flight crew workload is projected to exceed the flight crew task performance capacity Sane Par. 27-“FIG. 6 shows a flowchart 600 of a method or process executed by the vehicle autonomy management system 206 in evaluating a level of performance of the flight crew and/or determining how well the flight crew 210 performs an allotted task. In box 602, the vehicle autonomy management system 206 receives images and/or data from the performance sensors 204 concerning the flight crew's activity. In box 604, the vehicle autonomy management system 206 detects and tracks the flight crew's activity using the data obtained from the performance sensors 204. In box 606, the vehicle autonomy management system 206 determines a flight crew's intentions from the tracked activity by running the activity through an Intent Inference Engine. The Intent Inference Engine runs task workload models on the tracked activity to determine and compare which task(s) the flight crew is performing or executing within the context of the mission goal and available information about current operational conditions. In box 608, the vehicle autonomy management system 206 determines whether the flight crew's intentions are aligned with or compatible with the estimated workload for the required flight plan or the current operation. When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”).
Ibrahim and Sane are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim, as taught by Sane, by additional flight crew task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim with the motivation of dynamically allocating flight and aircraft systems management tasks between a flight crew and an autonomous vehicle autonomy management system based, in part, on flight crew performance. (Sane Par. 3).

Regarding Claim 6 and Claim 14, Ibrahim in view of Sane teach the system of claim 5… and the method of claim 13… wherein to assess flight crew workload,…
Ibrahim teaches
…that is configured to be refined between use by applying machine learning techniques (Ibrahim Par. 22-“The artificial intelligence processing unit 110 includes a memory 112. Generally, the artificial intelligence processing unit 110 is capable of machine learning, or being trained based on received information. For example, based on historical information provided to the artificial intelligence processing unit 110 and/or information accumulated over time by the artificial intelligence processing unit 110, the artificial intelligence processing unit 110 may determine, or select from a number of possible outcomes, commands or actions based on pattern recognition and/or statistical recommendations.”
Ibrahim teaches flight task analysis and the feature is expounded upon by Sane:
… the system is configured to determine the expected timing of procedures from an aircraft performance model (APM), that comprises a static model for use during flight … (Sane Par. 18-“The vehicle autonomy management system estimates flight crew workload based on the number of inputs and/or input corrections needed, flight crew input delays and/or error, and a frequency of flight crew inputs as well using baseline internal workload models. The vehicle autonomy management system can then allocate or re-allocate tasks between the flight crew and one or more flight-assist agents based on an awareness of the current flight situation as well as on the ability of the flight crew to respond to the current flight situation.”; Par.23-25-“The vehicle autonomy management system 206 also tracks a mission goal of the flight as well as various operations that go into completing the mission goal. FIG. 2 shows an illustrative listing of operations that go into performing a mission goal, including (A) Perform hover, (B) Land Aircraft, (C) Perform after landing check, (D) Perform external communication, (E) Monitor audio, (F) Perform cockpit communications. …FIG. 4 shows a temporal display 400 of flight operations for an illustrative flight plan. Flight time is shown along the x-axis, while workload is shown along the y-axis. The workload indicates a level of difficulty or a level of concentration required by the flight crew in order to perform the particular operation. Workload tends to vary from operation to operation. Various operations that occur during the flight are labelled at the appropriate temporal location at which they occur. At the beginning of the flight, operations such as “before-takeoff check” and “initiating takeoff” require relatively low levels of concentration from the flight crew. After takeoff, operations such as “hovering,” “establishing a climb” and “establishing a level flight” require considerably higher levels of concentration. During flight, various operations such as “computing fuel burn rate,” “maintaining level flight” and “adjusting flight parameters” require relatively low levels of concentration. However, the flight crew can also be required to perform in-flight operations that are not directly related to flying the aircraft but are nonetheless related to flight operations. These operations can include, but are not limited to, “monitoring audio communications,” “performing cockpit communications” and “checking aircraft system”. Landing operations once again involve high levels of concentration from the flight crew. Some landing operations include “establishing an approach,” “performing external communications” and “landing the aircraft”. After landing, additional operations may be required, including performing after “landing checks” and “loading supplies”. These post-landing operations generally will require very little concentration from the flight crew.”).
Ibrahim and Sane are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim, as taught by Sane, by additional flight crew task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim with the motivation of dynamically allocating flight and aircraft systems management tasks between a flight crew and an autonomous 
Regarding Claim 7 and Claim 16, Ibrahim in view of Sane teach the system of claim 1… and the method of claim 10… 
Ibrahim teaches
… that is configured to be refined between use by applying machine learning (Ibrahim Par. 22-“The artificial intelligence processing unit 110 includes a memory 112. Generally, the artificial intelligence processing unit 110 is capable of machine learning, or being trained based on received information. For example, based on historical information provided to the artificial intelligence processing unit 110 and/or information accumulated over time by the artificial intelligence processing unit 110, the artificial intelligence processing unit 110 may determine, or select from a number of possible outcomes, commands or actions based on pattern recognition and/or statistical recommendations.”)
Ibrahim teaches flight task analysis and the feature is expounded upon by Sane:
wherein to re-order the current ordering of the plurality of flight crew tasks, the system is configured to retrieve and consider pilot preferences for the ordering of tasks from a pilot preference model (PPM), that comprises a static model for use during flight …(Sane Par. 27-“FIG. 6 shows a flowchart 600 of a method or process executed by the vehicle autonomy management system 206 in evaluating a level of performance of the flight crew and/or determining how well the flight crew 210 performs an allotted task. In box 602, the vehicle autonomy management system 206 receives images and/or data from the performance sensors 204 concerning the flight crew's activity. In box 604, the vehicle autonomy management system 206 detects and tracks the flight crew's activity using the data obtained from the performance sensors 204. In box 606, the vehicle autonomy management system 206 determines a flight crew's intentions from the tracked activity by running the activity through an Intent Inference Engine. The Intent Inference Engine runs task workload models on the tracked activity to determine and compare which task(s) the flight crew is performing or executing within the context of the mission goal and available information about current operational conditions. In box 608, the vehicle autonomy management system 206 determines whether the flight crew's intentions are aligned with or compatible with the estimated workload for the required flight plan or the current operation. When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”); 
Ibrahim and Sane are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim, as taught by Sane, by additional flight crew task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim with the motivation of dynamically allocating flight and aircraft systems management tasks between a flight crew and an autonomous vehicle autonomy management system based, in part, on flight crew performance. (Sane Par. 3).
Regarding Claim 10, 
Ibrahim teaches
A computer-implemented method for re-ordering the scheduling of flight crew tasks during flight to reduce the likelihood of high task saturation periods during a mission, the method comprising: retrieving a current ordering of flight crew tasks across a flight profile and task context data, … (Ibrahim- Par.4-“Under conventional systems, flight attendants may travel to an attendant panel and navigate touch screen menus to set various parameters. However, this approach has certain drawbacks, including the serialization of tasks, the time it takes to navigate the menus of the attendant panel, and the difficulties of considering a variety of circumstances to evaluate which tasks are to be performed and/or in what order tasks are to be performed.”; Par. 23-“ In various embodiments the artificial intelligence processing unit 110 includes processing circuitry configured to perform one or more tasks, functions, or steps discussed herein. It may be noted that “processing unit” as used herein is not intended to necessarily be limited to a single processor or computer.”; Par.25-“ Further still, the artificial intelligence processing unit 110 in various embodiments is configured to prioritize a series of tasks, and to direct the end effector 150 to perform the prioritized series of tasks. The tasks, as one example, may be prioritized based on an urgency level or other predetermined hierarchy. As another example, the tasks may be prioritized based on requestor status (e.g., a command or request from a flight crew member may be performed preferentially with respect to a request from a passenger).; Par. 8-“ Certain embodiments of the present disclosure provide a tangible and non-transitory computer-readable medium having instructions stored thereon.”); 
…current flight data… (Ibrahim- Par. 7-“Certain embodiments of the present disclosure provide a method that includes receiving, via a sensor interface coupling an artificial intelligence processing unit with at least one sensor, environmental information regarding a cabin of an aircraft.”; Par. 16- various embodiments employ passenger assistant systems that can learn or be trained (e.g., on an ongoing basis) based on historical or previous information correlating inputs (e.g., commands or requests) with desired or preferred outputs (e.g., control actions). [targets/constraints] Par. 19-“Various embodiments provide an architectural suite of components coupled to an intelligent (e.g., artificially intelligent) entity that receives stimulus (e.g., voice commands, sensor states, and/or flight phase), makes decisions (e.g., based on pattern recognition and statistical recommendations from a number of possible outcomes), and takes action (e.g., by altering states of one or more end effectors for features and/or functions). Various embodiments utilize an architectural suite of components and a computing platform with sufficient processing to host an artificially intelligent application, a human user interface (e.g., a microphone and speakers for voice-activated interaction, a touch screen for tactile interaction), sensors to gather information on conditions, and end effectors controlled by the computing platform.”; Par.26- 28-“The sensor interface 120 couples the artificial intelligence processing unit 110 with at least one sensor (e.g., sensor 122 in the illustrated embodiment) that is configured to provide environmental information regarding the cabin 102 of the aircraft 104. Generally, the sensor 122 is configured to detect, measure, or collect information corresponding to a condition of the cabin 102 (and/or aircraft in which the cabin is disposed). For example, the sensor 122 may be configured to sense one or more of light, temperature, or other ambient condition. For example, the sensor 122 may include a light meter, a thermometer, or a pressure sensor. …The sensor 122 in various embodiments may also provide airplane data, such as estimated time of arrival, flight status (such as whether plane is at cruising altitude, ascending, descending, engaged in takeoff or landing, within a threshold time of takeoff or landing, or on runway). The artificial intelligence processing unit 110 may use information from the sensor interface 120 to initiate an action (e.g., if light or temperature exceed a threshold or deviate from a preferred or desired range) and/or modify a request (e.g., if a light level is at or near a maximum and a request for increasing light level is received, the request may be denied or modified by increasing the light level an amount less than that requested) … “the flight crew interface 130 may include a touchscreen configured to receive tactile input from a crew member and to provide a display to the crew member.”; Par. 38-“ The artificial intelligence assistant 214 also receives input from sensors 220. The sensors 220 generally provide detected, measured, or otherwise acquired information regarding a condition or state of the cabin, aircraft, and/or flight. The sensors 220 in the depicted example include light sensor 222 (providing information regarding lighting of the cabin), temperature sensor 224 (providing information regarding temperature of the cabin), and airplane data interface 226 (providing information regarding operation of the aircraft, condition of the aircraft, flight status, or the like)”);
Ibrahim teaches flight data and flight crew task analysis and the feature is expounded upon by Sane:
 …and aircraft operator preferences (Sane Par. 4-“Pilots of modern rotary aircraft have many flight duties, including flying, navigation, communications, etc. Due to the growing complexity of rotary aircraft, the number of duties and the level of concentration consequently required by the pilot can be demanding. Especially during contingent situations, such as during poor weather conditions or when a threat appears to the aircraft, the workload or concentration level of the pilot can be taxed to a point that the pilot makes otherwise avoidable flight errors that may otherwise result in reduced efficiency of flight. At least for such situations, there is a need for a flight system that can aid the pilot in flying the aircraft by taking on certain flight tasks from the pilot.”;Par.24-25-“ FIG. 3 shows a hierarchical display 300 for a library of functions employed in maintaining a safe flight for an aircraft. As an example, the overall flight goal (“Maintain safe flight”) is stated on a top row of the hierarchy. Various priorities and values that go into achieving the goal of maintaining of the safe flight are shown in the second row from the top of the hierarchy. Exemplary priorities and values include aviation 302, navigation 304, communications 306, perception and orientation 308, deciding on a course of action 310 and execution of the flight plan 312. The third row from the top includes a generalized list of functions that are performed in order to complete the priorities in the second row. The generalized list of functions can be used in any combination with respect to the priorities listed on the second row. For example, aviation 302 and navigation 304 priorities can both use the function of managing trajectory 314 from the third row. The generalized functions of the third row are further decomposed into temporal functions in the fourth row, and the temporal functions are further decomposed into temporal actions in the fifth row. Each temporal action of the fifth row can be decomposed into a task workload or a number of tasks that are to be performed in order to complete the temporal action. These tasks can be allocated between the flight-assist agent 208 and the flight crew 210 as decided by the vehicle autonomy management system 206. The vehicle autonomy management system 206 includes a library of missions and associated mission decompositions to accomplish them in nominal as well as contingent situations.); 

analyzing the retrieved information and predicting whether a task saturated period may occur along the flight profile based on the analysis (Sane Par. 27-“FIG. 6 shows a flowchart 600 of a method or process executed by the vehicle autonomy management system 206 in evaluating a level of performance of the flight crew and/or determining how well the flight crew 210 performs an allotted task. In box 602, the vehicle autonomy management system 206 receives images and/or data from the performance sensors 204 concerning the flight crew's activity. In box 604, the vehicle autonomy management system 206 detects and tracks the flight crew's activity using the data obtained from the performance sensors 204. In box 606, the vehicle autonomy management system 206 determines a flight crew's intentions from the tracked activity by running the activity through an Intent Inference Engine. The Intent Inference Engine runs task workload models on the tracked activity to determine and compare which task(s) the flight crew is performing or executing within the context of the mission goal and available information about current operational conditions. In box 608, the vehicle autonomy management system 206 determines whether the flight crew's intentions are aligned with or compatible with the estimated workload for the required flight plan or the current operation. When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”); 
and re-ordering the current ordering of flight crew tasks to reduce the occurrence of task saturated periods, when one or more task saturation periods have been predicted. (Sane- Par. 27-“FIG. 6 shows a flowchart 600 of a method or process executed by the vehicle autonomy management system 206 in evaluating a level of performance of the flight crew and/or determining how well the flight crew 210 performs an allotted task. In box 602, the vehicle autonomy management system 206 receives images and/or data from the performance sensors 204 concerning the flight crew's activity. In box 604, the vehicle autonomy management system 206 detects and tracks the flight crew's activity using the data obtained from the performance sensors 204. In box 606, the vehicle autonomy management system 206 determines a flight crew's intentions from the tracked activity by running the activity through an Intent Inference Engine. The Intent Inference Engine runs task workload models on the tracked activity to determine and compare which task(s) the flight crew is performing or executing within the context of the mission goal and available information about current operational conditions. In box 608, the vehicle autonomy management system 206 determines whether the flight crew's intentions are aligned with or compatible with the estimated workload for the required flight plan or the current operation. When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”);
Ibrahim and Sane are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim, as taught by Sane, by additional flight crew task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim with the motivation of dynamically allocating flight and aircraft systems management tasks between a flight crew and an autonomous vehicle autonomy management system based, in part, on flight crew performance. (Sane Par. 3).
Regarding Claim 15, Ibrahim in view of Sane teach the method of claim 10…
Ibrahim teaches flight task analysis and the feature is expounded upon by Sane:
wherein the re-ordering the current ordering of flight crew tasks to reduce the occurrence of task saturated periods comprises determining pilot preferences for the ordering of tasks. (Sane Par. 27-“FIG. 6 shows a flowchart 600 of a method or process executed by the vehicle autonomy management system 206 in evaluating a level of performance of the flight crew and/or determining how well the flight crew 210 performs an allotted task. In box 602, the vehicle autonomy management system 206 receives images and/or data from the performance sensors 204 concerning the flight crew's activity. In box 604, the vehicle autonomy management system 206 detects and tracks the flight crew's activity using the data obtained from the performance sensors 204. In box 606, the vehicle autonomy management system 206 determines a flight crew's intentions from the tracked activity by running the activity through an Intent Inference Engine. The Intent Inference Engine runs task workload models on the tracked activity to determine and compare which task(s) the flight crew is performing or executing within the context of the mission goal and available information about current operational conditions. In box 608, the vehicle autonomy management system 206 determines whether the flight crew's intentions are aligned with or compatible with the estimated workload for the required flight plan or the current operation. When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”); 
Ibrahim and Sane are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim, as taught by Sane, by additional flight crew task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim with the motivation of dynamically allocating flight and aircraft systems management tasks between a flight crew and an autonomous vehicle autonomy management system based, in part, on flight crew performance. (Sane Par. 3).
Regarding Claim 20, 
Ibrahim teaches
Non-transient computer readable media encoded with programming instructions configurable to cause one or more processors to perform a method, the method comprising: retrieving a current ordering of flight crew tasks across a flight profile and task context data, … (Ibrahim- Par.4-“Under conventional systems, flight attendants may travel to an attendant panel and navigate touch screen menus to set various parameters. However, this approach has certain drawbacks, including the serialization of tasks, the time it takes to navigate the menus of the attendant panel, and the difficulties of considering a variety of circumstances to evaluate which tasks are to be performed and/or in what order tasks are to be performed.”; Par. 23-“ In various embodiments the artificial intelligence processing unit 110 includes processing circuitry configured to perform one or more tasks, functions, or steps discussed herein. It may be noted that “processing unit” as used herein is not intended to necessarily be limited to a single processor or computer.”; Par.25-“ Further still, the artificial intelligence processing unit 110 in various embodiments is configured to prioritize a series of tasks, and to direct the end effector 150 to perform the prioritized series of tasks. The tasks, as one example, may be prioritized based on an urgency level or other predetermined hierarchy. As another example, the tasks may be prioritized based on requestor status (e.g., a command or request from a flight crew member may be performed preferentially with respect to a request from a passenger).; Par. 8-“ Certain embodiments of the present disclosure provide a tangible and non-transitory computer-readable medium having instructions stored thereon.”); 
…current flight data… (Ibrahim- Par. 7-“Certain embodiments of the present disclosure provide a method that includes receiving, via a sensor interface coupling an artificial intelligence processing unit with at least one sensor, environmental information regarding a cabin of an aircraft.”; Par. 16- various embodiments employ passenger assistant systems that can learn or be trained (e.g., on an ongoing basis) based on historical or previous information correlating inputs (e.g., commands or requests) with desired or preferred outputs (e.g., control actions). [targets/constraints] Par. 19-“Various embodiments provide an architectural suite of components coupled to an intelligent (e.g., artificially intelligent) entity that receives stimulus (e.g., voice commands, sensor states, and/or flight phase), makes decisions (e.g., based on pattern recognition and statistical recommendations from a number of possible outcomes), and takes action (e.g., by altering states of one or more end effectors for features and/or functions). Various embodiments utilize an architectural suite of components and a computing platform with sufficient processing to host an artificially intelligent application, a human user interface (e.g., a microphone and speakers for voice-activated interaction, a touch screen for tactile interaction), sensors to gather information on conditions, and end effectors controlled by the computing platform.”; Par.26- 28-“The sensor interface 120 couples the artificial intelligence processing unit 110 with at least one sensor (e.g., sensor 122 in the illustrated embodiment) that is configured to provide environmental information regarding the cabin 102 of the aircraft 104. Generally, the sensor 122 is configured to detect, measure, or collect information corresponding to a condition of the cabin 102 (and/or aircraft in which the cabin is disposed). For example, the sensor 122 may be configured to sense one or more of light, temperature, or other ambient condition. For example, the sensor 122 may include a light meter, a thermometer, or a pressure sensor. …The sensor 122 in various embodiments may also provide airplane data, such as estimated time of arrival, flight status (such as whether plane is at cruising altitude, ascending, descending, engaged in takeoff or landing, within a threshold time of takeoff or landing, or on runway). The artificial intelligence processing unit 110 may use information from the sensor interface 120 to initiate an action (e.g., if light or temperature exceed a threshold or deviate from a preferred or desired range) and/or modify a request (e.g., if a light level is at or near a maximum and a request for increasing light level is received, the request may be denied or modified by increasing the light level an amount less than that requested) … “the flight crew interface 130 may include a touchscreen configured to receive tactile input from a crew member and to provide a display to the crew member.”; Par. 38-“ The artificial intelligence assistant 214 also receives input from sensors 220. The sensors 220 generally provide detected, measured, or otherwise acquired information regarding a condition or state of the cabin, aircraft, and/or flight. The sensors 220 in the depicted example include light sensor 222 (providing information regarding lighting of the cabin), temperature sensor 224 (providing information regarding temperature of the cabin), and airplane data interface 226 (providing information regarding operation of the aircraft, condition of the aircraft, flight status, or the like)”);

 …and aircraft operator preferences (Sane Par. 4-“Pilots of modern rotary aircraft have many flight duties, including flying, navigation, communications, etc. Due to the growing complexity of rotary aircraft, the number of duties and the level of concentration consequently required by the pilot can be demanding. Especially during contingent situations, such as during poor weather conditions or when a threat appears to the aircraft, the workload or concentration level of the pilot can be taxed to a point that the pilot makes otherwise avoidable flight errors that may otherwise result in reduced efficiency of flight. At least for such situations, there is a need for a flight system that can aid the pilot in flying the aircraft by taking on certain flight tasks from the pilot.”;Par.24-25-“ FIG. 3 shows a hierarchical display 300 for a library of functions employed in maintaining a safe flight for an aircraft. As an example, the overall flight goal (“Maintain safe flight”) is stated on a top row of the hierarchy. Various priorities and values that go into achieving the goal of maintaining of the safe flight are shown in the second row from the top of the hierarchy. Exemplary priorities and values include aviation 302, navigation 304, communications 306, perception and orientation 308, deciding on a course of action 310 and execution of the flight plan 312. The third row from the top includes a generalized list of functions that are performed in order to complete the priorities in the second row. The generalized list of functions can be used in any combination with respect to the priorities listed on the second row. For example, aviation 302 and navigation 304 priorities can both use the function of managing trajectory 314 from the third row. The generalized functions of the third row are further decomposed into temporal functions in the fourth row, and the temporal functions are further decomposed into temporal actions in the fifth row. Each temporal action of the fifth row can be decomposed into a task workload or a number of tasks that are to be performed in order to complete the temporal action. These tasks can be allocated between the flight-assist agent 208 and the flight crew 210 as decided by the vehicle autonomy management system 206. The vehicle autonomy management system 206 includes a library of missions and associated mission decompositions to accomplish them in nominal as well as contingent situations.); 
analyzing the retrieved information and predicting whether a task saturated period may occur along the flight profile based on the analysis (Sane Par. 27-“FIG. 6 shows a flowchart 600 of a method or process executed by the vehicle autonomy management system 206 in evaluating a level of performance of the flight crew and/or determining how well the flight crew 210 performs an allotted task. In box 602, the vehicle autonomy management system 206 receives images and/or data from the performance sensors 204 concerning the flight crew's activity. In box 604, the vehicle autonomy management system 206 detects and tracks the flight crew's activity using the data obtained from the performance sensors 204. In box 606, the vehicle autonomy management system 206 determines a flight crew's intentions from the tracked activity by running the activity through an Intent Inference Engine. The Intent Inference Engine runs task workload models on the tracked activity to determine and compare which task(s) the flight crew is performing or executing within the context of the mission goal and available information about current operational conditions. In box 608, the vehicle autonomy management system 206 determines whether the flight crew's intentions are aligned with or compatible with the estimated workload for the required flight plan or the current operation. When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”); 
and re-ordering the current ordering of flight crew tasks to reduce the occurrence of task saturated periods, when one or more task saturation periods have been predicted. (Sane- Par. 27-“FIG. 6 shows a flowchart 600 of a method or process executed by the vehicle autonomy management system 206 in evaluating a level of performance of the flight crew and/or determining how well the flight crew 210 performs an allotted task. In box 602, the vehicle autonomy management system 206 receives images and/or data from the performance sensors 204 concerning the flight crew's activity. In box 604, the vehicle autonomy management system 206 detects and tracks the flight crew's activity using the data obtained from the performance sensors 204. In box 606, the vehicle autonomy management system 206 determines a flight crew's intentions from the tracked activity by running the activity through an Intent Inference Engine. The Intent Inference Engine runs task workload models on the tracked activity to determine and compare which task(s) the flight crew is performing or executing within the context of the mission goal and available information about current operational conditions. In box 608, the vehicle autonomy management system 206 determines whether the flight crew's intentions are aligned with or compatible with the estimated workload for the required flight plan or the current operation. When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”);
Ibrahim and Sane are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim, as taught by Sane, by additional flight crew task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim with the motivation of dynamically allocating flight and aircraft systems management tasks between a flight crew and an autonomous vehicle autonomy management system based, in part, on flight crew performance. (Sane Par. 3).
Claims 2, 4, 8-9, 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al. , US Publication No. 20190112050 A1, [hereinafter Ibrahim], in view of Sane et al. , US Publication No. 20170336789 A1, [hereinafter Sane] , and in further view of Keinrath et al. , US Publication No. 20120075123 A1, [hereinafter Keinrath].
Regarding Claim 2, Ibrahim in view of Sane teach the system of claim 1… and task analysis and the feature is further expounded upon by Keinrath:
wherein the task context data comprises task priorities, serial dependencies between the tasks, and estimated times needed to complete tasks (Keinrath Par. 34-“ The particular tasks that the DTB 110 may recommend may vary, and may depend on various factors. For example, if task load is currently low, there is an upcoming high workload period, and there are tasks that can be done early, then the DTB 110 may recommend that the pilot 109 and/or co-pilot 111 complete one of those tasks. The target task could be selected by estimate to completion time, task priority, or how well it meshes with ongoing tasks. If the task load is currently high, the high task load period is continuing, current tasks are amenable to automated execution, and there are outstanding tasks that can be automated, then the DTB 110 may recommend automatic intervention to reduce current task load. If task load is currently high, and there is an outstanding high priority task with an approaching deadline, then the DTB 110 may generate a reminder to the pilot 109 and/or co-pilot 111 of the high priority task.”; Par.36-37).
Ibrahim, Sane and Keinrath are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed 
Regarding Claim 4, Ibrahim in view of Sane teach the system of claim 1… and task analysis and the feature is further expounded upon by Keinrath:
wherein the airborne vehicle operator preferences comprises operational priority and pilot workload heuristics and rules (Keinrath Par. 34-“ The target task could be selected by estimate to completion time, task priority, or how well it meshes with ongoing tasks. If the task load is currently high, the high task load period is continuing, current tasks are amenable to automated execution, and there are outstanding tasks that can be automated, then the DTB 110 may recommend automatic intervention to reduce current task load. If task load is currently high, and there is an outstanding high priority task with an approaching deadline, then the DTB 110 may generate a reminder to the pilot 109 and/or co-pilot 111 of the high priority task.”; Par. 36-37-“ Many tasks have soft timing constraints. That is, the task just needs to be completed prior to some deadline. …This proactive workload balancing will minimize periods where the pilot 109 and/or co-pilot 111 may need to react to new and/or greater task demands. In addition to proactive workload balancing, the DTB 110 may also be configured to support reactive workload balancing by engaging additional automation to reduce current high workload. An additional benefit provided by the DTB, is that it may allow operators, when sufficient time is available, to initiate tasks, carefully go through tasks, and finish the tasks. This can increase the overall quality of operator on-task performance. This DTB 110 may also be configured to generate reminders (audio, visual, or both) of which tasks are of a higher operational priority than others, thus re-directing the pilot 109 and/or co-pilot 111 if they have been distracted by lower priority tasks.”).
Ibrahim, Sane and Keinrath are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim in view of Sane, as taught by Keinrath, by additional task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim in view of Sane with the motivation of intelligent management of the avionics display, information, and controls to more evenly distribute pilot task load and/or automatically configure/reconfigure displays during flights. (Keinrath Par. 5).
Regarding Claim 8 and Claim 17, Ibrahim in view of Sane teach the system of claim 1… and the method of claim 10… 
Ibrahim teaches task analysis and the feature is expounded upon by Sane:
wherein to re-order the current ordering of the plurality of flight crew tasks, the system is configured to re-order the current ordering of flight crew tasks…(Sane- Par. 27-“FIG. 6 shows a flowchart 600 of a method or process executed by the vehicle autonomy management system 206 in evaluating a level of performance of the flight crew and/or determining how well the flight crew 210 performs an allotted task. In box 602, the vehicle autonomy management system 206 receives images and/or data from the performance sensors 204 concerning the flight crew's activity. In box 604, the vehicle autonomy management system 206 detects and tracks the flight crew's activity using the data obtained from the performance sensors 204. In box 606, the vehicle autonomy management system 206 determines a flight crew's intentions from the tracked activity by running the activity through an Intent Inference Engine. The Intent Inference Engine runs task workload models on the tracked activity to determine and compare which task(s) the flight crew is performing or executing within the context of the mission goal and available information about current operational conditions. In box 608, the vehicle autonomy management system 206 determines whether the flight crew's intentions are aligned with or compatible with the estimated workload for the required flight plan or the current operation. When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”);
Ibrahim and Sane are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim, as taught by Sane, by additional flight crew task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim with the motivation of dynamically allocating flight and aircraft systems management tasks between a flight crew and an autonomous vehicle autonomy management system based, in part, on flight crew performance. (Sane Par. 3).
Ibrahim in view of Sane teach task analysis and the feature is further expounded upon by Keinrath:
… to not violate operational priorities and pilot workload heuristics (Keinrath Par. 36-37-“ Many tasks have soft timing constraints. That is, the task just needs to be completed prior to some deadline. …This proactive workload balancing will minimize periods where the pilot 109 and/or co-pilot 111 may need to react to new and/or greater task demands. In addition to proactive workload balancing, the DTB 110 may also be configured to support reactive workload balancing by engaging additional automation to reduce current high workload. An additional benefit provided by the DTB, is that it may allow operators, when sufficient time is available, to initiate tasks, carefully go through tasks, and finish the tasks. This can increase the overall quality of operator on-task performance. This DTB 110 may also be configured to generate reminders (audio, visual, or both) of which tasks are of a higher operational priority than others, thus re-directing the pilot 109 and/or co-pilot 111 if they have been distracted by lower priority tasks.”).
Ibrahim, Sane and Keinrath are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim in view of Sane, as taught by Keinrath, by additional task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim in view of Sane with the motivation of intelligent management of the avionics display, information, and controls to more evenly distribute pilot task load and/or automatically configure/reconfigure displays during flights. (Keinrath Par. 5).
Regarding Claim 9 and Claim 18, Ibrahim in view of Sane teach the system of claim 1… and the method of claim 10… 
Ibrahim teaches flight task analysis and the feature is expounded upon by Sane:
wherein to reduce the occurrence of task saturation periods, the system is configured to move one or more future tasks …(Sane Par. 27-“ When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”); 
Ibrahim and Sane are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim, as taught by Sane, by additional flight crew 
Ibrahim in view of Sane teach task balancing and the feature is expounded upon by Keinrath:
…to an earlier time slot, move one or more future tasks to a later time slot, and/or move one or more current tasks to a later time slot (Keinrath Par. 35-“ In some embodiments, the DTB 110 may support current task tracking. This allows the DTB 110 to understand what tasks the pilot 109 and/or co-pilot 111 are doing currently. To balance task loads, the DTB 110 may be configured to reason on current and projected task responsibilities as well as pilot 109 and co-pilot 111 capabilities to dynamically schedule tasks between the pilot 109 and co-pilot 111. The DTB 110 may also consider current operational context, such as weather, to anticipate a likely increase in task time over the historical average for those tasks impacted by weather. The DTB 100 may also be configured to update task timing and order of execution in an ongoing basis to further refine its responsiveness to changes in operational practices. The DTB 110 could also operate from fixed task time estimates.”).
Ibrahim, Sane and Keinrath are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed 
Regarding Claim 12, Ibrahim in view of Sane teach the method of claim 10… and 
Ibrahim teaches
the current flight data comprises information regarding targets and constraints from the flight management computer, progress and state of each required checklist, airspace dynamics information which includes traffic pattern and volume, environmental conditions including wind and weather, the time of day and year, and aircraft state information including the current automation and configuration state (Ibrahim- Par. 7-“Certain embodiments of the present disclosure provide a method that includes receiving, via a sensor interface coupling an artificial intelligence processing unit with at least one sensor, environmental information regarding a cabin of an aircraft.”; Par. 16- various embodiments employ passenger assistant systems that can learn or be trained (e.g., on an ongoing basis) based on historical or previous information correlating inputs (e.g., commands or requests) with desired or preferred outputs (e.g., control actions). [targets/constraints] Par. 19-“Various embodiments provide an architectural suite of components coupled to an intelligent (e.g., artificially intelligent) entity that receives stimulus (e.g., voice commands, sensor states, and/or flight phase), makes decisions (e.g., based on pattern recognition and statistical recommendations from a number of possible outcomes), and takes action (e.g., by altering states of one or more end effectors for features and/or functions). Various embodiments utilize an architectural suite of components and a computing platform with sufficient processing to host an artificially intelligent application, a human user interface (e.g., a microphone and speakers for voice-activated interaction, a touch screen for tactile interaction), sensors to gather information on conditions, and end effectors controlled by the computing platform.”; Par.26- 28-“The sensor interface 120 couples the artificial intelligence processing unit 110 with at least one sensor (e.g., sensor 122 in the illustrated embodiment) that is configured to provide environmental information regarding the cabin 102 of the aircraft 104. Generally, the sensor 122 is configured to detect, measure, or collect information corresponding to a condition of the cabin 102 (and/or aircraft in which the cabin is disposed). For example, the sensor 122 may be configured to sense one or more of light, temperature, or other ambient condition. For example, the sensor 122 may include a light meter, a thermometer, or a pressure sensor. …The sensor 122 in various embodiments may also provide airplane data, such as estimated time of arrival, flight status (such as whether plane is at cruising altitude, ascending, descending, engaged in takeoff or landing, within a threshold time of takeoff or landing, or on runway). The artificial intelligence processing unit 110 may use information from the sensor interface 120 to initiate an action (e.g., if light or temperature exceed a threshold or deviate from a preferred or desired range) and/or modify a request (e.g., if a light level is at or near a maximum and a request for increasing light level is received, the request may be denied or modified by increasing the light level an amount less than that requested) … “the flight crew interface 130 may include a touchscreen configured to receive tactile input from a crew member and to provide a display to the crew member.”; Par. 38-“ The artificial intelligence assistant 214 also receives input from sensors 220. The sensors 220 generally provide detected, measured, or otherwise acquired information regarding a condition or state of the cabin, aircraft, and/or flight. The sensors 220 in the depicted example include light sensor 222 (providing information regarding lighting of the cabin), temperature sensor 224 (providing information regarding temperature of the cabin), and airplane data interface 226 (providing information regarding operation of the aircraft, condition of the aircraft, flight status, or the like)”;
Ibrahim in view of Sane teach task analysis and the feature is further expounded upon by Keinrath:
wherein the task context data comprises task priorities, serial dependencies between the tasks, and estimated times needed to complete tasks (Keinrath Par. 34-“ The particular tasks that the DTB 110 may recommend may vary, and may depend on various factors. For example, if task load is currently low, there is an upcoming high workload period, and there are tasks that can be done early, then the DTB 110 may recommend that the pilot 109 and/or co-pilot 111 complete one of those tasks. The target task could be selected by estimate to completion time, task priority, or how well it meshes with ongoing tasks. If the task load is currently high, the high task load period is continuing, current tasks are amenable to automated execution, and there are outstanding tasks that can be automated, then the DTB 110 may recommend automatic intervention to reduce current task load. If task load is currently high, and there is an outstanding high priority task with an approaching deadline, then the DTB 110 may generate a reminder to the pilot 109 and/or co-pilot 111 of the high priority task.”; Par.36-37).
and the operator preferences comprises operational priority information and 
pilot workload heuristics and rules (Keinrath Par. 34-“ The target task could be selected by estimate to completion time, task priority, or how well it meshes with ongoing tasks. If the task load is currently high, the high task load period is continuing, current tasks are amenable to automated execution, and there are outstanding tasks that can be automated, then the DTB 110 may recommend automatic intervention to reduce current task load. If task load is currently high, and there is an outstanding high priority task with an approaching deadline, then the DTB 110 may generate a reminder to the pilot 109 and/or co-pilot 111 of the high priority task.”; Par. 36-37-“ Many tasks have soft timing constraints. That is, the task just needs to be completed prior to some deadline. …This proactive workload balancing will minimize periods where the pilot 109 and/or co-pilot 111 may need to react to new and/or greater task demands. In addition to proactive workload balancing, the DTB 110 may also be configured to support reactive workload balancing by engaging additional automation to reduce current high workload. An additional benefit provided by the DTB, is that it may allow operators, when sufficient time is available, to initiate tasks, carefully go through tasks, and finish the tasks. This can increase the overall quality of operator on-task performance. This DTB 110 may also be configured to generate reminders (audio, visual, or both) of which tasks are of a higher operational priority than others, thus re-directing the pilot 109 and/or co-pilot 111 if they have been distracted by lower priority tasks.”).
Ibrahim, Sane and Keinrath are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim in view of Sane, as taught by Keinrath, by additional task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim in view of Sane with the motivation of intelligent management of the avionics display, information, and controls to more evenly distribute pilot task load and/or automatically configure/reconfigure displays during flights. (Keinrath Par. 5).
Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al. , US Publication No. 20190112050 A1, [hereinafter Ibrahim], in view of Sane et al. , US Publication No. 20170336789 A1, [hereinafter Sane] , and in further view of Lecue et al. , US Patent No. 10474495 B2, [hereinafter Lecue].
Regarding Claim 3 and Claim 11, Ibrahim in view of Sane teach the system of claim 1… and the method of claim 10… wherein the current ordering of flight crew tasks and task context data are retrieved
Ibrahim in view Sane teach modeling and the feature is expounded upon by Lecue:
…data are retrieved from a flight operational model (FOM), wherein the FOM comprises a static model for use during flight that is configured to be refined between use by applying machine learning techniques and a filtered dataset, wherein the filtered dataset is filtered for a specific aircraft type and destination airport. (Lecue Col3 Ln38-60-“ FIGS. 1A-1I are diagrams of an overview of an example implementation 100 described herein. As shown in FIG. 1A, a user device may be associated with a model determination platform. As shown in FIG. 1A, and by reference number 105, a user of the user device (e.g., via a user interface provided to the user) may cause the user device to provide, to the model determination platform, source data for a source domain (e.g., flight data for an airline A, which includes a large, well-defined dataset). As further shown in FIG. 1A, and by reference number 110, the user may cause the user device to provide, to the model determination platform, target data for a target domain that is different than the source domain (e.g., flight data for an airline B, which includes a small, undefined dataset). In some implementations, the source data and the target data may not be stored in the user device, but the user device may cause the source data and the target data to be provided from one or more resources, storing the source data and the target data, to the model determination platform. In some implementations, the model determination platform may receive the source data and the target data, and may store the source data and the target data in a memory associated with the model determination platform.” [flight operations] Col 3 Ln 60-67 & Col 4 Ln1-30; Col5 Ln 27-35-“In some implementations, the feature engine may utilize other techniques to generate the features of the source data and the target data, such as machine learning techniques, and/or the like. For example, the feature engine may utilize a Gaussian model (e.g., a Bayesian or multivariate Gaussian mixture model) to generate the features of the source data and the target data. The multivariate Gaussian mixture model may include a model used to fit a vector of unknown parameters or multivariate normal distributions.”).
Ibrahim and Sane are directed to flight task analysis. Lecue improves upon the task analysis with the use of machine learning modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon models of Ibrahim in view of Sane, as taught by Lecue, by utilizing machine learning models with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim in view of Sane with the motivation of removing human subjectivity and waste from the process, which may improve speed and efficiency of the process and conserve resources. (Lecue Col 9 Ln. 66-67).
Regarding Claim 19, Ibrahim in view of Sane teach the method of claim 10…
Ibrahim teaches
…using machine learning techniques (Ibrahim Par. 22-“The artificial intelligence processing unit 110 includes a memory 112. Generally, the artificial intelligence processing unit 110 is capable of machine learning, or being trained based on received information. For example, based on historical information provided to the artificial intelligence processing unit 110 and/or information accumulated over time by the artificial intelligence processing unit 110, the artificial intelligence processing unit 110 may determine, or select from a number of possible outcomes, commands or actions based on pattern recognition and/or statistical recommendations.”
Ibrahim teaches flight analysis modeling and the feature is expounded upon by Sane:
…an aircraft performance model (APM), and a pilot preference model (PPM)… (Sane Par. 18-“The vehicle autonomy management system estimates flight crew workload based on the number of inputs and/or input corrections needed, flight crew input delays and/or error, and a frequency of flight crew inputs as well using baseline internal workload models. The vehicle autonomy management system can then allocate or re-allocate tasks between the flight crew and one or more flight-assist agents based on an awareness of the current flight situation as well as on the ability of the flight crew to respond to the current flight situation.”; Par.23-25; Par. 27).
Ibrahim in view of Sane teach analysis models and the feature is expounded upon by Lecue:
further comprising recording operational data during missions for use in refining a flight operational model (FOM), an aircraft performance model … (Lecue Abstract-“A device receives source data, target data, external data, and a target task, and generates features of and differentiators between the source data and the target data. The device identifies a set of mappings between the source data and the target data based on the features and the differentiators, and determines different clusters of the source data based on the external data, the features, and the differentiators. The device generates, based on the external data, a set of artificial intelligence (AI) models as candidates to perform the target task, and generates a performance measure for the set of AI models based on the features, the differentiators, and the external data. The device refines the set of mappings, and identifies an AI model, from the set of AI models, to perform the target task based on the different clusters of the source data and based on the performance measure Col3 Ln38-60-“ FIGS. 1A-1I are diagrams of an overview of an example implementation 100 described herein. As shown in FIG. 1A, a user device may be associated with a model determination platform. As shown in FIG. 1A, and by reference number 105, a user of the user device (e.g., via a user interface provided to the user) may cause the user device to provide, to the model determination platform, source data for a source domain (e.g., flight data for an airline A, which includes a large, well-defined dataset). As further shown in FIG. 1A, and by reference number 110, the user may cause the user device to provide, to the model determination platform, target data for a target domain that is different than the source domain (e.g., flight data for an airline B, which includes a small, undefined dataset). In some implementations, the source data and the target data may not be stored in the user device, but the user device may cause the source data and the target data to be provided from one or more resources, storing the source data and the target data, to the model determination platform. In some implementations, the model determination platform may receive the source data and the target data, and may store the source data and the target data in a memory associated with the model determination platform.” [flight operations] Col 3 Ln 60-67 & Col 4 Ln1-30; Col5 Ln 27-35-“In some implementations, the feature engine may utilize other techniques to generate the features of the source data and the target data, such as machine learning techniques, and/or the like. For example, the feature engine may utilize a Gaussian model (e.g., a Bayesian or multivariate Gaussian mixture model) to generate the features of the source data and the target data. The multivariate Gaussian mixture model may include a model used to fit a vector of unknown parameters or multivariate normal distributions.”).
Ibrahim and Sane are directed to flight task analysis. Lecue improves upon the task analysis with the use of machine learning modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon models of Ibrahim in view of Sane, as taught by Lecue, by utilizing machine learning models with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim in view of Sane with the motivation of removing human subjectivity and waste from the process, which may improve speed and efficiency of the process and conserve resources. (Lecue Col 9 Ln. 66-67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. US 20150148998 A1 to Mere et al. - Abstract-“A flight management system with core and supplementary modules is proposed. The core module may include generic applications that implement generic functionalities related to a flight management of the aircraft. The supplementary module may include supplementary applications that implement supplementary functionalities specific to an entity to which the aircraft belongs. The supplementary module may be divided into principal and auxiliary partitions (or entities), and the supplementary applications, also referred to as principal applications, may be implemented in the principal partition. One or more auxiliary applications may be implemented in the auxiliary partition. Each auxiliary application may be associated with one or more principal applications such that the execution of the principal application requires the associated auxiliary application to be executed.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is 
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624